Citation Nr: 0906964	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1941 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 and Supp. 2008).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.341, 4.3, 
4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's fully favorable disposition of the claim, 
no discussion of VCAA compliance is necessary.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment. 38 C.F.R. § 
4.16(a) (2008).

If a veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran is service-connected for post 
operative subtotal gastectomy with gastrojejunostomy and 
small bowel resection at 60 percent and bilateral hearing 
loss at 20 percent, for a combined rating of 70 percent from 
November 14, 2005.  Thus, he meets the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board will next 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

The Veteran was afforded a VA examination in July 2005 to 
discern if his service-connected disability interfered with 
employment.  At the time of the July 2005 examination the 
Veteran was not service connected for hearing loss.  The 
examiner diagnosed the Veteran with: (1) status post Billroth 
II with gastrojejunostomy and small bowel resection; (2) 
long-standing gastroesophageal reflux disease related to 
Billroth II with gastrojejunostomy; (3) Barrett's esophagus 
with stricture on endoscopy July 2001 related to 
gastroesophageal reflux disease, no dysplasia on biopsy, 
chronic symptoms of dysphagia for repeat endoscopy and 
question of dilation August of 2005; (4) History candid 
esophagitis noted on EGD April 2001, essentially resolved; 
(5) Chronic gastritis; and (6) Vitamin B12 deficiency related 
to Billroth II.  The examiner commented that the Veteran's 
gastrointestinal conditions and anemia precluded him from 
physical employment.  The examiner also stated that, at the 
time of the examination, the Veteran showed no objective 
evidence that he would be precluded from sedentary 
employment.

In December 2005 the Veteran was afforded a VA audiological 
examination.  The Veteran reported difficulty hearing in most 
situations.  The examiner found that 
the Veteran had sensorineural hearing loss in his right ear 
that was moderately severe to moderate and sensorineural 
hearing loss in his left ear that was mild to 
moderate/severe.  Speech recognition scores were 72 percent 
on the right and 80 percent on the left.  Due to the results 
found in this examination the Veteran was awarded service 
connection for bilateral hearing loss and evaluated at 20 
percent.  

Though the July 2005 examiner noted that the Veteran would 
not be precluded 
from sedentary employment due to his gastrointestinal 
conditions, the Veteran's bilateral hearing loss would affect 
his ability to work in most kinds of employment, including 
sedentary.

The Board additionally notes that the Veteran was employed as 
a laborer in his last position, working for the United States 
Postal Service.  He listed his education level as 4 years of 
high school.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2008);  Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2008).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

After resolving all doubt in favor of the Veteran, the Board 
finds that the description provided concerning the severity 
of the Veteran's service-connected disability during his July 
2005 VA examination, when considered with his additional 20 
percent hearing loss, prior work experience and his limited 
education level, warrants entitlement to TDIU.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


